Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered April 5, 2007 in a dental malpractice action. The order denied the motion of plaintiff Angela Christopher to set aside the verdict and for a new trial pursuant to CPLR 4404 (a).
It is hereby ordered that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present — Scudder, P.J., Hurlbutt, Martoche, Smith and Lunn, JJ.